               Case 19-12153-KBO              Doc 448        Filed 01/31/20        Page 1 of 10




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:
                                                           Chapter 11
    BAYOU STEEL BD HOLDINGS, L.L.C.,
    et al.,1                                               Case No. 19-12153 (KBO)

                   Debtors.                                (Jointly Administered)

                                                           Objection Deadline: February 21, 2020 at 4:00 p.m.
                                                           Hearing Date: March 11, 2020 at 10:00 a.m. (ET)


      FIRST AND FINAL FEE APPLICATION OF CANDLEWOOD PARTNERS, LLC
        AS INVESTMENT BANKER FOR THE DEBTORS FOR ALLOWANCE OF
       COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT OF
          EXPENSES INCURRED FOR THE PERIOD FROM OCTOBER 1, 2019
                         THROUGH JANUARY 31, 2020

Name of Applicant:                                            Candlewood Partners, LLC


Authorized to Provide Investment Banking                      Debtors and Debtors in Possession
Services to:

Date of Retention:                                            November 8, 2019, effective as of the
                                                              Petition Date

Final Period for Which Compensation and
Reimbursement are Sought:                                     October 1, 2019 - January 31, 2020

Amount of Compensation Sought as Actual,
Reasonable, and Necessary:                                    $1,159,000.00

Amount of Expense Reimbursement Sought as
Actual, Reasonable, and Necessary:                            $22,144.60

This is a:                                                    First and Final Application



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783). The location of the Debtors’ mailing address is 138 Highway 3217, LaPlace, Louisiana 70068.
72154462.2
                Case 19-12153-KBO         Doc 448      Filed 01/31/20     Page 2 of 10




             SUMMARY OF SERVICES RENDERED BY CANDLEWOOD PARTNERS

                               COMPENSATION BY INDIVIDUAL

                                                                                          Total
Professional                                    Position                                  Hours
Glenn C Pollack                                Managing Director                           257.0

Rishi Agarwal                                  Vice President                              330.5

Natan Milgrom                                  Vice President                              174.0

Grant Pollack                                  Associate                                   507.5


                                               Total                                      1,269.0

                            SUMMARY BY PROJECT DESCRIPTION
                             Project Description                           Total Hours

                Sale Process                                                     503.0

                General Case Administration                                      766.0



                                                                Total           1,269.0

                                       EXPENSE SUMMARY
                               Expense Category                     Total Expenses

                  Lodging                                                    4,782.50
                  Transportation                                            13,125.39
                  Meals                                                      3,902.04
                  Miscellaneous                                                334.67
                  Total                                         $           22,144.60




72154462.2
                  Case 19-12153-KBO            Doc 448       Filed 01/31/20        Page 3 of 10




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:
                                                            Chapter 11
    BAYOU STEEL BD HOLDINGS, L.L.C.,
    et al.,1                                                Case No. 19-12153 (KBO)

                    Debtors.                                (Jointly Administered)

                                                            Objection Deadline: February 21, 2020 at 4:00 p.m.
                                                            Hearing Date: March 11, 2020 at 10:00 a.m. (ET)


      FIRST AND FINAL FEE APPLICATION OF CANDLEWOOD PARTNERS, LLC
        AS INVESTMENT BANKER FOR THE DEBTORS FOR ALLOWANCE OF
       COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT OF
          EXPENSES INCURRED FOR THE PERIOD FROM OCTOBER 1, 2019
                         THROUGH JANUARY 31, 2020

             Candlewood Partners, LLC (“Candlewood”), investment banker2 to the above-captioned

debtors and debtors in possession (the “Debtors”), files this first and final fee application (the

“Application”) pursuant to sections 330 and 331 of title 11 of the United States Code, 11 U.S.C.

§§ 101–1532 (the “Bankruptcy Code”), and Rule 2016 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), requesting entry of an order, substantially in the form

attached hereto as Exhibit A (the “Proposed Order”), granting final approval and allowance of

compensation for services rendered and reimbursement of expenses for the period from October

1, 2019 through and including January 31, 2020 (the “Final Application Period”). In support of

this Application, Candlewood respectfully represents as follows:




1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783). The location of the Debtors’ mailing address is 138 Highway 3217, LaPlace, Louisiana 70068.
2
  Candlewood Partners, LLC remains as Financial Advisor to the Debtors pursuant to the Retention Order (as defined
herein).
72154462.2
              Case 19-12153-KBO          Doc 448     Filed 01/31/20      Page 4 of 10




         1.    By this Application, Candlewood seeks final allowance of compensation in the

amount of $1,159,000.00 and actual and necessary expenses in the amount of $22,144.60 for a

total allowance of $1,181,144.60 for the Final Application Period.

         2.    Pursuant to Local Bankruptcy Rule 2016-2(g) this Application is supported by the

Certification of Glenn Pollack, which is attached hereto as Exhibit B.

         3.    The specific time entries and detailed report of time incurred by Candlewood

professionals during the Final Application Period is set forth hereto as Exhibit C.

         4.    A summary detailing the expenses incurred during the Final Application Period by

Candlewood is set forth hereto as Exhibit D.

                                         JURISDICTION

         5.    The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware dated as of

February 29, 2012. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a

core proceeding pursuant to 28 U.S.C. § 157(b). The statutory predicates for the relief requested

herein are sections 327 and 328(a) of the Bankruptcy Code, Bankruptcy Rule 2016, and Rule 2016-

2 of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court

for the District of Delaware (the “Local Rules”).

                                         BACKGROUND

         6.    On October 1, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

petition in this Court commencing a case for relief under chapter 11 of the Bankruptcy Code (the

“Chapter 11 Cases”). The factual background regarding the Debtors, including their business

operations, their capital and debt structures, and the events leading to the filing of the Chapter 11

Cases, is set forth in detail in the First Day Declaration and fully incorporated herein by reference.
72154462.2
                  Case 19-12153-KBO              Doc 448       Filed 01/31/20         Page 5 of 10




The Debtors continue to manage and operate their business as debtors in possession pursuant to

sections 1107 and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in

these chapter 11 cases.


           7.       On October 10, 2019, the United States Trustee for the District of Delaware (the

“U.S. Trustee”) appointed an official committee of unsecured creditors in these Chapter 11 Cases

(the “Committee”).

                                     RETENTION OF CANDLEWOOD

           8.       On October 15, 2019, the Debtors filed an application with the Court [Docket No.

87] for an order authorizing them to retain and employ Candlewood as their financial advisor and

investment banker, effective as of the Petition Date. On November 8, 2019, the Court entered an

order [Docket No. 222] (the “Retention Order”) authorizing such retention. Under the terms of

the Retention Order, the Debtors were authorized to employ and retain Candlewood pursuant to

the terms of the Engagement Letter (as defined herein), as modified by the Retention Order. The

Retention Order authorized payment of the compensation as set forth more fully in the

Engagement Letter. On December 26, 2019, by that certain Order (I) Approving the Sale of

Substantially All of the Debtors Assets Free and Clear of All Liens, Claims, Encumbrances and

Interests Under the Asset Purchase Agreement, (II) Authorizing the Assumption, and Assignment

of Contracts and Leases, and (III) Granting Related Relief [Docket No. 371] (the “Sale Order”),

the Court authorized the sale of substantially all of the Debtors’ assets.1

           9.       Pursuant to the Purchase Agreement, the Buyer (Liberty BSG Holdings Inc., which

is not a Black Diamond affiliate) provided the estate with a cash payment of $28,450,000.00. The

Sale closed on January 31, 2020. Accordingly, Candlewood is entitled to fees totaling $1,159,000


1
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Sale Order.
72154462.2
               Case 19-12153-KBO       Doc 448     Filed 01/31/20    Page 6 of 10




consisting of $240,000 (four Monthly Work Fees of $60,000 for the months of October, November

and December 2019 and January 2020) plus a Sale Fee in the amount of $919,000.00 as calculated

below:


Sale Fee Calculation
Purchase Price (A)                                                            $     28,000,000
Administrative Bridge Payment (B)                                             $        450,000
     Transaction Value (A) + (B)                                              $     28,450,000




Minimum Success Fee                                                           $       350,000
Incentive Fee Percentage                                                               2.00 %
Incentive Fee                                                                 $       569,000
Total Sale Fee due at Close                                                    $      919,000



                          SUMMARY OF SERVICED RENDERED

         10.    Pursuant to the Engagement Letter, Candlewood has been employed by the Debtors

since October 2019 to, among other things, provide investment banking advisory services relating

to a transaction. The terms and conditions of Candlewood’s engagement in this case, which are

set forth in the Retention Application and approved by the Court, are based upon Candlewood’s

engagement letter dated as of September 24, 2019 (the “Engagement Letter”), a copy of which,

including the amendment, was attached as Exhibit B to the Debtors’ Application for Entry of an

Order Authorizing the Employment and Retention of Candlewood Partners LLC as Financial

Advisor and Investment Banker for the Debtors, Effective as of the Petition Date [Docket No. 87].

The Engagement Letter was further modified by the Retention Order that was entered by the Court

following (i) comments by the Office of the United States Trustee. During the Final Application

Period, Candlewood worked diligently on the matters for which it was engaged and, as a result,

was uniquely situated to advise the Debtors.



72154462.2
               Case 19-12153-KBO         Doc 448      Filed 01/31/20     Page 7 of 10




         11.    During the Final Application Period, the following professionals in Candlewood’s

offices performed substantial services for the Debtors:


                PROFESSIONAL                                   TITLE
                Glenn Pollack                                  Managing Director
                Rishi Agarwal                                  Vice President
                Natan Milgrom                                  Vice President
                Grant Pollack                                  Associate

         12.    During the Final Application Period, Candlewood’s work on behalf of the Debtors

consisted of the following services:

                (i)     Preparation of Bankruptcy Documentation: Candlewood worked with the
                        Debtors and their advisors in preparing, developing, reviewing and revising
                        court filings and various documents for many of the aspects of the Debtors’
                        continuing operations, use of cash collateral, sale process, including the bid
                        procedures, sale pleadings, and the form asset purchase agreement.

                (ii)    Attendance at Court Hearings: Candlewood professionals attended
                        various Bankruptcy Court hearings regarding cash collateral, retention, bid
                        procedures and sale approval. Importantly, the proffer of Candlewood’s
                        testimony regarding the sale process and the auction provided the Court
                        with the factual bases on which it approved the Sale and entered the Sale
                        Order.

                (iii)   Preparation for and Participation in Meetings with Creditor
                        Constituencies: At the request of the Debtors, Candlewood participated in
                        regular calls and meetings with the secured creditors and advisors to both
                        the secured creditors and unsecured creditors to discuss financial updates,
                        use of cash collateral and updates on the sale process on an at-least weekly
                        basis.

                (iv)    Marketing of the Debtors’ Assets for Sale to Third Parties: Candlewood
                        conducted a comprehensive sale process of the Debtors’ assets, which
                        included the following actions:

                        a)     Starting in October 2019, Candlewood pursued a broad marketing
                               campaign on behalf of the Debtors. Candlewood drafted marketing
                               materials and contacted potentially interested parties as detailed
                               below. Candlewood drafted a two-page “teaser” summarizing the
                               investment opportunity, including key business highlights, to be
                               distributed to potential investors and buyers, and worked closely
                               with management to draft a confidential information memorandum
                               (“CIM”) detailing the Debtors’ history, product offering, and
72154462.2
             Case 19-12153-KBO    Doc 448      Filed 01/31/20      Page 8 of 10




                         capabilities, to be distributed to potential investors and buyers who
                         executed nondisclosure agreements. Candlewood compiled a list of
                         301 potential strategic parties and financial parties who might be
                         interested in investing in or acquiring the Debtors. Candlewood
                         successfully contacted 286 of those parties with the teaser to solicit
                         interest in a potential transaction. 58 of these parties signed the
                         confidentiality agreement, which enabled them to receive the CIM
                         that provided a comprehensive overview of the Debtors’ business
                         and the potential investment opportunity.

                   b)    All parties who signed the confidentiality agreement were given
                         access to the Debtors’ data room, which was established on October
                         10, 2019 and included over 500 documents. During the marketing
                         period, eighteen parties participated in management meetings and
                         conducted site visits at the Company’s four facilities. Two parties
                         visited the La Place facility multiple times, and one party visited the
                         Harriman facility multiple times. During the marketing process,
                         Candlewood facilitated responses to extensive due diligence and
                         information requests from a number of interested parties and had
                         multiple calls each week with management and Debtors’ counsel to
                         ensure process coordination.

                   c)    Candlewood worked closely with the Debtors, their management,
                         and the Debtors’ other professionals retained in these cases in
                         formulating the Bidding Procedures for the proposed sale of the
                         Debtors’ assets which were approved by this Court on November 8.
                         2019. The final Bidding Procedures and Sale Notice was circulated
                         to all interested parties.

                   d)    On December 12, 2019 the Debtors received twelve bids for some
                         or all of the Debtors’ assets. The bids included bids for the whole
                         company from GFG Alliance (Liberty Steel) and Industrial Assets
                         for the whole company, and bids from ten other parties for various
                         combinations of assets, with at least one bid for each individual
                         parcel that was available for bidding. Those parcels included the La
                         Place land & building, machinery & equipment, and excess real
                         estate, the Harriman land & building and machinery & equipment,
                         the Chicago depot land & building, and the Oklahoma depot
                         building. In addition, two bids were received after the deadline. One
                         was not qualified, while the other was qualified and participated in
                         the auction.

                   e)    During the Auction, in accordance with the Bidding Procedures, the
                         Debtors (led by Candlewood and the Debtors’ counsel), in
                         consultation with the Consultation Parties, engaged in lengthy,
                         intensive and at times tense negotiations among the parties to clarify
                         and improve the bids, which discussions began at approximately
72154462.2
               Case 19-12153-KBO        Doc 448     Filed 01/31/20     Page 9 of 10




                              2:00 PM EST on December 18, 2019 and continued, until
                              approximately 2:00 AM EST on December 19, 2019, when the
                              Auction was adjourned. The Auction reconvened on December 20,
                              2019 at 10:00 AM EST and concluded at approximately 4:00 PM
                              EST on December 20, 2019, when GFG’s bid of approximately
                              $28.0 million was deemed the highest and best bid. The auction was
                              open for approximately 26 hours in total.

                       f)     On December 23, 2019, the Court conducted the Sale Hearing. On
                              December 26, 2019, the Court entered the Sale Order.

         15.    On January 31, 2020, the sale to the Buyer closed.

         16.    Pursuant to paragraph six of the Retention Order, Candlewood is excused from

complying with the information requirements contained in Local Bankruptcy Rule 2016-2(d).

               REQUEST FOR FINAL APPROVAL OF FEES AND EXPENSES

         17.    By this Application, Candlewood requests entry of the Proposed Order,

substantially in the form attached hereto as Exhibit A, granting final approval and allowance of

all fees and expenses incurred during the Final Application Period in the amounts of

$1,159,000 and $22,144.60 respectively. During the Final Application Period, Candlewood

performed necessary services for the Debtors and their estates. In addition, the out of pocket

disbursements for which reimbursement is sought were actual, reasonable and necessary costs (i)

incurred while representing the Debtors; and (ii) of preserving the value of the Debtors’ estates.

                                    NO PRIOR REQUEST

         18.    No prior application for the relief requested herein has been made to this or any

other Court.

                                         CONCLUSION

         WHEREFORE, Candlewood respectfully requests entry of the Proposed Order,

substantially in the form attached hereto as Exhibit A, granting:



72154462.2
             Case 19-12153-KBO    Doc 448     Filed 01/31/20     Page 10 of 10




                     a)   final allowance of Candlewood’s Monthly Advisory Fees of
                          $240,000.00;

                     b)   final allowance of Candlewood’s Sale Fee of $919,000;


                     c)   final allowance of 100% of the actual and necessary out-of-pocket
                          expenses of $22,144.60 in accordance with the Retention Order; and


                     d)   such additional and further relief as the Court may deem proper.

Dated: January 31, 2020                      /s/ Glenn Pollack

                                            Glenn Pollack
                                            CANDLEWOOD PARTNERS LLC
                                            600 Superior Ave., E
                                            Cleveland, OH 44114

                                             Investment Banker to the Debtors and Debtors
                                             in Possession




72154462.2
